The application is re-opened after Paten Boar decision dated 06/16/21.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed July 20, 2021.  Claims dated July 20, 2021 have been entered.  Claims 1, 3, 9, 15,   has been cancelled.  Claims 2, 4-9, 11, 13-14, 16-20, 24, and 26 have been amended.  No claim has been newly added.  Claims 22-24 have been withdrawn.  Accordingly, claims 2, 4-9, 11-14, 16-21, and 25-26 are under consideration on the merit.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 4-9, 11-14, 16-21, and 25-26 are allowed based on the board decision dated 06/16/21.  Applicant has amended dependency of claims 2, 4-9, 11, 13-14, 16-20, 24, and 26, depending on the allowed claim 25. In conclusion, claims 2, 4-9, 11-14, 16-21, and 25-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claim 25 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-24, directed to the process of using an allowable product or species of an allowable product or species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/27/16 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Claims 2, 4-9, 11-14, 16-21, and 25-26 are allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/
Primary Examiner, Art Unit 1617